


Exhibit 10.67
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (the “Agreement”) is effective as of
February 12, 2007 (the “Effective Date”) by and between Tier Technologies, Inc.,
(the “Company”) and Todd F. Vucovich (the “Employee”) (collectively the
“parties”).
 
WHEREAS, the parties have mutually agreed to resolve the Employee’s separation
from the Company and establish the terms of the Employee’s severance
arrangement; and
 
WHEREAS, the parties wish to enter into this Agreement that will terminate and
supersede the Nondisclosure and Proprietary/Confidential Information
Non-Competition Agreement the Employee executed on December 2, 2004 (the
“Nondisclosure Agreement”);
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Employee agree as follows:
 
1.    Separation Date.  The Employee’s effective date of separation from the
Company will be at the sole discretion of the Company, but in any event no later
than November 30, 2007 (the “Separation Date”).


2.    Transition Period.  The period beginning on the Effective Date through and
including the Separation Date shall be the Transition Period.  During the
Transition Period, the Employee shall remain employed by the Company and shall
receive the same salary, paid leave (PTO) and other benefits he is currently
receiving; provided, however, that the Employee shall not be eligible for or
have any right to any bonus or pro-rata portion of any bonus for fiscal years
2006, 2007 or 2008.  The Employee shall also retain his current accrued, unused
PTO balance, if any.  In exchange for such salary and benefits, the Employee
agrees that he shall use his best efforts to diligently perform projects and
tasks associated with the orderly management of the PSSI SBU, including any
restructuring or other strategic activities.  The Employee will be directed by
Ronald L. Rossetti, Chief Executive Officer of the Company, and shall perform
his duties during the Company’s regular business hours provided, however, that
the Company shall permit the Employee a reasonable amount of time during the
Transition Period to engage in activities associated with the Employee’s search
for other employment.  The Employee shall work out of the Company’s Reston, VA
office.  The Employee must comply with all rules, policies and practices of the
Company and any additional directions or instructions provided to him by Mr.
Rossetti throughout the Transition Period.


3.    Stock Options.  Each option to purchase shares of the Company’s Class B
Common Stock under the Company’s Amended and Restated 1996 Equity Incentive Plan
and the Amended and Restated 2004 Stock Incentive Plan (the “Plans”) held by the
Employee (collectively, the “Options”) shall continue to be governed by the
Plans and the terms of its respective option agreement between the Employee and
the Company.


4.    Consideration.


 (a)           In return for the execution of this Agreement, the Company agrees
to pay the Employee $25,000 as reimbursement for certain relocation expenses
incurred in connection with the sale of the Employee’s residence in Northern
Virginia, less all applicable federal and state taxes and withholdings within
seven (7) business days.
1

--------------------------------------------------------------------------------


 (b)           Upon the Separation Date, provided the Employee has executed the
Release Agreement attached as Exhibit A hereto (the “Release Agreement”); and
provided that the Employee has complied with all conditions set forth in this
Agreement; and provided the Employee has not been terminated by the Company for
cause; and provided the Employee has not voluntarily resigned during the
Transition Period, the Company agrees to provide the Employee with the following
consideration:


     (i)            The Company agrees to pay the Employee as severance pay one
hundred twenty two thousand dollars ($122,000) in a lump sum, less all
applicable state and federal taxes and withholdings.  This amount represents six
(6) months of the Employee’s current base salary ($110,000) and twelve (12)
months reimbursement for COBRA expenses ($12,000);


     (ii)           The Company agrees to pay the Employee a further
seventy-five thousand dollars ($75,000) as reimbursement for certain relocation
expenses incurred in connection with the sale of the Employee’s residence in
Northern Virginia, less all applicable federal and state taxes and withholdings;
and


     (iii)          The Company agrees to reimburse the Employee for up to seven
thousand five hundred dollars ($7,500) for executive out-placement services.


The payments in Paragraph 4(b) shall be paid following the eighth (8th) day
after execution of the Release Agreement, provided that the Employee does not
revoke the Release Agreement and has complied with all of the terms and
conditions of this Agreement.


5.    Execution of this Agreement and the Release Agreement.  Employee agrees
that he is entering into this Agreement knowingly and voluntarily and with full
knowledge of its significance and is hereby advised to consult with an attorney
before he executes this Agreement.   The Employee must execute the Release
Agreement after close of business on the Separation Date and provide an executed
copy to Mr. Rossetti.  The Employee acknowledges that he may not execute the
Release Agreement prior to close of business on the Separation Date, unless
terminated earlier.  The Employee also acknowledges that the consideration
described herein is adequate and sufficient consideration for entering into this
Agreement and the Release Agreement.


6.    Release.  In exchange for the consideration, which the Employee
acknowledges he would not otherwise be entitled to receive, the Employee hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys’ fees and costs), of every kind and nature that
the Employee ever had or now has against any or all of the Released Parties,
including, but not limited to, all claims arising out of his employment with
and/or separation from the Company including, but not limited to, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
etseq., the Family and Medical Leave Act, 29 U.S.C. § 2601 etseq., the Virginia
Human Rights Act, Va. Code § 2.2-3900 etseq., Va. Code
2

--------------------------------------------------------------------------------


 
Ann. § 51.5-40 etseq. (Virginia rights of persons with disabilities law), Va.
Code § 40.1-28.6 (Virginia equal pay law) and Va. Code §§ 40.1-51.2:1 etseq. and
40.1-51.4:5 (Virginia whistleblower protection law), all as amended, all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 etseq. and the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
etseq., all as amended, all common law claims including, but not limited to,
actions in tort, defamation and breach of contract (including, without
limitation, claims arising out of or related to the Nondisclosure Agreement),
all claims to any non-vested ownership interest in the Company, contractual or
otherwise, including, but not limited to, claims to stock or stock options, and
any claim or damage arising out of the Employee’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents the
Employee from filing, cooperating with, or participating in any proceeding
before the EEOC or a state Fair Employment Practices Agency (except that the
Employee acknowledges and understands that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding.)


Employee expressly acknowledges and understands that he is knowingly and
voluntarily waiving any and all rights to pursue an action under the Age
Discrimination in Employment Act and that the consideration given for the
release in this Paragraph 6 is in addition to anything of value to which
Employee was already entitled.  Employee hereby provides further acknowledgment,
and is advised, as required by the Older Workers Benefit Protection Act, that:


 (a)           The waiver and release do not apply to any rights or claims that
may arise after the date Employee signs this Agreement;
 
 (b)  Employee has been and is hereby advised to consult an attorney concerning
this Agreement prior to executing it (although Employee is not required to do
so);


 (c)  Employee has twenty-one (21) days to consider the terms of this Agreement
and by executing this Agreement prior to the end of the twenty-one (21) day
period, Employee has voluntarily waived said period;


 (d)           Employee may revoke this Agreement at any time during the seven
(7) days following the date he executes this Agreement, and that this Agreement
shall not become effective or enforceable until such seven (7) day revocation
period has expired (the “Effective Date”).  If Employee revokes this Agreement,
Employee shall not receive any of the benefits of this Agreement contained
herein.  Any changes made to this Agreement during the twenty-one (21) days in
which Employee may consider it, whether material or not, will not start the
re-running of the twenty-one (21) day period.


7.    Nonsolicitation and Confidential Information.  The Employee acknowledges
and agrees that:


 (a)           Nonsolicitation.  For the period of two (2) years from the date
of termination of the Employee’s employment for any reason, the Employee shall
not, directly or indirectly:
 
     (i)           employ or solicit for employment any person whom the Employee
knows to be an employee of the Company or any subsidiary of the Company or
induce or
3

--------------------------------------------------------------------------------


 
attempt to induce any such person to terminate his or her employment with the
Company or such subsidiary; or
 
     (ii)          seek in competition with the Company to procure orders from
or do business with, or procure directly or indirectly any other person to
procure orders from or do business with, any person or entity who has been a
client or prospective client of the Company as of the termination of the
Employee’s employment for any reason.
 
 (b)           Confidential Information.


   (i)           The Employee acknowledges that the Confidential Information (as
defined below) of the Company is valuable, special and unique to the Company,
that the Company depends on such Confidential Information and that the Company
wishes to protect such Confidential Information by keeping it confidential for
the use and benefit of the Company.  Based on the foregoing, the Employee
undertakes:
 
      (A)           to keep any and all Confidential Information in trust for
the use and benefit of the Company;
 
      (B)           except as required by the Employee’s duties hereunder or as
may be authorized in writing by the Company, not at any time during and after
the termination of the Employee’s employment for any reason to disclose or use,
directly or indirectly, any Confidential Information of the Company;
 
      (C)           to take all reasonable steps necessary or reasonably
requested by the Company to ensure that all Confidential Information of the
Company is kept confidential for the use and benefit of the Company; and
 
      (D)           upon termination of the Employee’s employment with the
Company or at any other time the Company may request, to promptly deliver to the
Company all materials constituting Confidential Information (including all
copies thereof) that are in the Employee’s possession or under the Employee’s
control.
 
   (ii)          For purposes of this Paragraph 7, “Confidential Information”
means any and all information developed by or for the Company of which the
Employee gained knowledge by reason of the Employee’s employment with the
Company that is not generally known in the industry in which the Company is or
may become engaged.  Confidential Information includes, but is not limited to,
any and all information, processes, ideas or know-how that:  (A) are not
generally known in the industry; (B) the Company considers confidential; (C)
gives the Company a competitive advantage; (D) affects or relates to the
Company, its business or its methods of operation; (E) are developed by or for
the Company or customers of the Company concerning plans, marketing and sales
methods, materials, processes, business forms, procedures, devices used by the
Company or contractors or customers with which the Company has dealt or (F) is
confidential information of third-party customers, contractors or other parties
and that is in the Company’s possession.  Examples of Confidential Information
include, but are not limited to, computer program listings, source code and
object code, customer lists, marketing information, financial information,
business strategies, project information, price lists, cost information,
business forms, financial records, product design, contents, formulae,
packaging, marketing or anything related to the unique character or products of
the Company’s business, plans for development of new products, services and
expansion into new areas or markets, internal operations and any trade secrets
and proprietary information of any type owned by the Company together with all
written, graphic and other materials relating to all or any part of the
same.  In the event the Employee is unsure whether certain information
4

--------------------------------------------------------------------------------


 
is Confidential Information within the scope of this Agreement, the Employee
will treat that information as Confidential Information unless and until he is
informed in writing by the Company to the contrary.
 
     (iii)         The Employee agrees that he shall not, by virtue of his
association with the Company, acquire any rights in any Confidential
Information, good will or other asset or property of the Company, whether
tangible or intangible, and regardless of whether created by the Employee.  If
any such rights become vested in the Employee by operation of law or otherwise,
the Employee agrees to assign the same to the Company without further
consideration immediately upon the Company’s request.


     (iv)          The Employee understands and agrees that (A) any and all of
his work product created, or in the process of being created, during hours the
Employee is performing services for the Company and/or any and all of his work
product created, or in the process of being created, outside hours the Employee
is performing services for the Company, but which is related to the Company’s
Confidential Information, is and shall remain the property of the Company; (B)
all proprietary rights therein shall be held by the Company; and (C) the
Employee shall assist in all reasonable efforts to protect such rights for the
Company, to transfer such rights to the Company and to verify that such rights
are owned by the Company.


     (v)           Confidential Information shall not be deemed to include the
following:  (A) information that becomes available to the public other than
through breach of this Agreement or (B) information that is lawfully received by
the Employee from a third party without misappropriation or breach of this
Agreement.


 (c)           Interpretation.  If any restriction set forth in this Paragraph 7
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


 (d)       The provisions of this Paragraph 7 shall survive the termination of
this Agreement and shall apply if the Employee’s employment is terminated on the
Separation Date pursuant to this Agreement or on any other date.


8.    Return of Company Property.  The Employee confirms that on or before the
Separation Date, he shall return to the Company in good working order all keys,
files, records (and copies thereof) and Company identification and shall leave
intact all electronic Company documents, including, but not limited to, those
that he developed or helped to develop during his employment.  Employee shall be
allowed to keep his laptop computer, printer and other office equipment
currently in his possession.  Provided, however, that Employee shall permit the
Company to make a complete copy of the hard drive on Employee’s computer(s) as
of the Effective Date and as of the Separation Date.


9.    Nondisparagement.  The parties understand and agree that neither will make
any false, disparaging or derogatory statements to any entity or person
regarding the other, including the Company’s officers, directors, employees,
shareholders and/or agents.  Notwithstanding anything in this paragraph to the
contrary, nothing in this paragraph shall prohibit either party from making any
accurate statement as required by law or regulation.
5

--------------------------------------------------------------------------------




10.    Nature of Agreement.  The Employee understands and agrees that this
Agreement is a severance and settlement agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.


11.    Termination for Cause or Resignation.  Employee expressly acknowledges
and agrees that nothing in this Agreement precludes the Company from terminating
Employee for cause during his employment.  In the event Employee is terminated
for cause, or the Employee voluntarily resigns from employment, then the
Company’s obligations and Employee’s rights pursuant to this Agreement shall
cease and be rendered a nullity.


12.    Amendment.  This Agreement shall be binding upon the parties and may not
be modified in any manner except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the parties
hereto.  This Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators.


13.    Waiver of Rights.  No delay or omission by the Company in exercising any
rights under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.


14.    Validity.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.


15.    Applicable Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to conflict of laws provisions.  The
Employee hereby irrevocably submits to the jurisdiction of the courts of the
Commonwealth of Virginia, or if appropriate, a federal court located in the
Commonwealth of Virginia (which courts, for purposes of this Agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or its
subject matter.


16.    Acknowledgments.  The Employee acknowledges that he has been given a
reasonable amount of time to consider this Agreement and that he was advised to
consult with an attorney of his own choosing prior to signing this Agreement.


17.    Voluntary Assent.  The Employee affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement.  The Employee states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney.  The Employee further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.


18.    Entire Agreement.  This Agreement, including Exhibit A hereto, contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to severance and settlement and terminates and supersedes
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith, including, but not
6

--------------------------------------------------------------------------------


limited to the Nondisclosure Agreement.  Nothing in this paragraph, however,
shall modify, cancel or supersede any obligations the Employee has under the
Plans and any option agreement between the Company and the Employee under the
Plans.


19.    Counterparts.  This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date set forth below.
 
TIER TECHNOLOGIES, INC.




                      
By:    
     Ronald L. Rossetti    Chairman and Chief Executive Officer    
                            Dated:
 

                                 




                     

 TODD F. VUCOVICH          




       Dated:          





 
                                                       




 

7

--------------------------------------------------------------------------------



Exhibit A


RELEASE AGREEMENT


This Release Agreement (the “Release Agreement”) is made by and between Tier
Technologies, Inc. (the “Company”) and Todd F. Vucovich (the “Employee”).
 
1.    Release.  In exchange for the Consideration (as defined in the Separation
Agreement and Release between the parties (the “Agreement”)) set forth in the
Agreement, the Employee hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its officers, directors,
stockholders, affiliates, subsidiaries, parent companies, agents and employees
(each in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that the Employee ever had or now has against
any or all of the Released Parties, including, but not limited to, all claims
arising out of his employment with and/or separation from the Company including,
but not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 etseq., the Family and Medical Leave Act, 29 U.S.C. §
2601 etseq., the Virginia Human Rights Act, Va. Code § 2.2-3900 etseq., Va. Code
Ann. § 51.5-40 etseq. (Virginia rights of persons with disabilities law), Va.
Code § 40.1-28.6 (Virginia equal pay law) and Va. Code §§ 40.1-51.2:1 etseq. and
40.1-51.4:5 (Virginia whistleblower protection law), all as amended, all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 etseq. and the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
etseq., all as amended, all common law claims including, but not limited to,
actions in tort, defamation and breach of contract (including, without
limitation, claims arising out of or related to the Nondisclosure Agreement (as
defined in the Agreement)), all claims to any ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options, and any claim or damage arising out of the Employee’s employment
with and/or separation from the Company (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that nothing in this Release
Agreement prevents the Employee from filing, cooperating with, or participating
in any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that the Employee acknowledges and understands that he may not be able
to recover any monetary benefits in connection with any such claim, charge or
proceeding).


Employee expressly acknowledges and understands that he is knowingly and
voluntarily waiving any and all rights to pursue an action under the Age
Discrimination in Employment Act and that the consideration given for the
release in this Paragraph 1 is in addition to anything of value to which
Employee was already entitled.  Employee hereby provides further acknowledgment,
and is advised, as required by the Older Workers Benefit Protection Act, that:


 (a)           The waiver and release do not apply to any rights or claims that
may arise after the date Employee signs this Agreement;

--------------------------------------------------------------------------------


 
 (b)           Employee has been and is hereby advised to consult an attorney
concerning this Agreement prior to executing it (although Employee is not
required to do so);


 (c)           Employee has twenty-one (21) days to consider the terms of this
Agreement and by executing this Agreement prior to the end of the twenty-one
(21) day period, Employee has voluntarily waived said period;


 (d)           Employee may revoke this Agreement at any time during the seven
(7) days following the date he executes this Agreement, and that this Agreement
shall not become effective or enforceable until such seven (7) day revocation
period has expired (the “Effective Date”).  If Employee revokes this Agreement,
Employee shall not receive any of the benefits of this Agreement contained
herein.  Any changes made to this Agreement during the twenty-one (21) days in
which Employee may consider it, whether material or not, will not start the
re-running of the twenty-one (21) day period.
 
2.    Continuing Obligations.  The Employee acknowledges his obligations under
Paragraph 7 of the Agreement, including, but not limited to, his obligation to
keep confidential all non-public information concerning the Company that he
acquired during the course of his employment with the Company and his obligation
not to solicit customers or employees of the Company, which obligations remain
in full force and effect.


3.    Return of Company Property.  The Employee confirms that he has returned to
the Company in good working order all keys, files, records (and copies thereof)
and Company identification and has left intact all electronic Company documents,
including, but not limited to, those that he developed or helped to develop
during his employment.  The Employee further confirms that he has cancelled all
accounts for his benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.


4.    Business Expenses and Final Compensation.  The Employee acknowledges that
he has been reimbursed by the Company for all business expenses submitted to
date which were incurred in conjunction with the performance of his employment
and that no other reimbursements are owed to him.  Additionally, the Employee
has 30 days from the Separation Date to file for reimbursement of all reasonable
business related expenses that are incurred prior to the Separation Date and
submitted after execution of this Release Agreement, and Company agrees to
reimburse Employee for such expenses pursuant to the Company’s expense
policy.  The Employee further acknowledges that he has received payment in full
for all services rendered to the Company and that no other wages, bonuses,
relocation expenses, severance pay or other compensation is owed to him except
for the Consideration described herein.


5.    Amendment.  This Release Agreement shall be binding upon the parties and
may not be modified in any manner except by an instrument in writing of
concurrent or subsequent date signed by a duly authorized representative of the
parties hereto.  This Release Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.


6.    Waiver of Rights.  No delay or omission by the Company in exercising any
rights
2

--------------------------------------------------------------------------------


under this Release Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.


7.    Validity.  Should any provision of this Release Agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release Agreement.


8.    Applicable Law.  This Release Agreement shall be governed by the laws of
the Commonwealth of Virginia, without regard to conflict of laws
provisions.  The Employee hereby irrevocably submits to the jurisdiction of the
courts of the Commonwealth of Virginia, or if appropriate, a federal court
located in the Commonwealth of Virginia (which courts, for purposes of this
Release Agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this Release Agreement or its subject matter.


9.    Acknowledgments.   The Employee understands that he must sign and return
this Release Agreement to Mr. Ronald L. Rossetti after close of business on the
Separation Date (as defined in the Agreement) in order to be eligible for the
Consideration described herein.  The Employee also understands that he may not
execute this Release Agreement prior to close of business on the Separation
Date, unless terminated earlier.  The Employee understands that he may revoke
this Release Agreement for a period of seven (7) days after he signs it, and
that it shall not be effective or enforceable until the expiration of this seven
(7) day revocation period.


10.    Voluntary Assent.  The Employee affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Release Agreement, and that he fully
understands the meaning and intent of this Release Agreement.  The Employee
states and represents that he has had an opportunity to fully discuss and review
the terms of this Release Agreement with an attorney.  The Employee further
states and represents that he has carefully read this Release Agreement,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs his name of his own free act.


11.    Entire Agreement.  This Release Agreement, including the Agreement to
which it is attached, contains and constitutes the entire understanding and
agreement between the parties hereto with respect to severance and settlement
and supersedes and terminates all previous oral and written negotiations,
agreements, commitments and writings in connection therewith, including, but not
limited to, the Nondisclosure Agreement.  Nothing in this paragraph shall,
however, modify, cancel or supersede any obligations the Employee has under
Paragraph 2 of this Release Agreement or under the Plans (as defined in the
Agreement) and any option agreement between the Company and the Employee under
the Plans.




//
//
3

--------------------------------------------------------------------------------


12.    Counterparts.  This Release Agreement may be executed in two (2)
signature counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.




IN WITNESS WHEREOF, all parties have set their hand and seal to this Release
Agreement as of the date set forth below.
TIER TECHNOLOGIES, INC.
 
 
By:    
     Ronald L. Rossetti    Chairman and Chief Executive Officer    
                            Dated:
 

 
 



 TODD F. VUCOVICH          


 

       Dated:          


 
4

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
